IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Preserve at Blue Ridge, LLC           :
                                          :
                  v.                      :        No. 100 C.D. 2020
                                          :
Dorrance Township by, through and         :
including Dorrance Township Board         :
of Supervisors,                           :
                   Appellants             :


PER CURIAM                             ORDER


            NOW, February 11, 2021, having considered Appellants’ application

for reargument and Appellee’s answer in response thereto, the application is denied.